Citation Nr: 0411092	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  96-49 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for primary lateral 
sclerosis of the lower extremities and degenerative joint disease 
of the knees.

2.  Whether the veteran's income is excessive for purposes of 
eligibility for Department of Veterans Affairs (VA) improved 
pension benefits prior to March 27, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from March 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

The issue of entitlement to service connection for disabilities, 
as listed on the title page, will be discussed in the remand that 
follows this decision.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  The RO granted a total rating for a service-connected disorder 
in June 2003 and assigned an effective date of March 27, 2003.  

3.  The veteran's annual countable income, effective prior to 
March 27, 2003, exceeded the maximum annual income limitation for 
an unmarried veteran with no dependents.


CONCLUSION OF LAW

The veteran's countable annualized income prior to March 27, 2003, 
was excessive for purposes of eligibility for VA improved pension 
benefits. 38 U.S.C.A. §§ 1503, 1521, 1522 (West 2002); 38 C.F.R. 
§§ 3.3(a)(3), 3.23(a), 3.271, 3.272 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 2000 
(VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the requirement 
for a well-grounded claim, enhanced VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expanded VA's duty 
to notify the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in response to the veteran's claim, the veteran submitted 
a VA Form 21-526 Application for Pension that provided a list of 
the evidence necessary to prove a claim for nonservice-connected 
pension.  In addition, the RO provided the text of the relevant VA 
regulations implementing the VCAA in its September 2003 statement 
of the case.  Accordingly, the Board is satisfied that the veteran 
has received all notice required by the VCAA.  See Quartuccio v. 
Principi , 16 Vet. App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court of 
Appeals for Veterans Claims (Court) states that VCAA notice must 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).

In this case, although the RO has not provided a specific request 
to the veteran containing the "fourth element," the Board finds 
that the appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim as evidenced by 
the VA Form 21-526 Application for Pension.  The pension issue 
involves the veteran's annual income, which the veteran has 
provided.  Therefore, the Board finds that any error made in not 
providing a single notice to the appellant covering all content 
requirements is harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Conway v. Principi, No. 03-7072 (Fed. 
Cir. Jan. 7, 2004) (holding that the Court must take due account 
of the rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a Board 
determination, the error is not prejudicial); 38 U.S.C.A. § 
7261(b) ("Court shall take due account of the rule of prejudicial 
error"); 38 C.F.R. § 20.1102 (2003) (an error or defect in a Board 
decision that does not affect the merits of the issue or 
substantive rights of the appellant will be considered harmless).

With respect to the duty to assist, the claims folder contains 
records regarding the veteran's income, service medical records, 
VA treatment records, private medical records that the veteran 
authorized the RO to obtain, Social Security Administration 
records, and a report of a VA medical examination.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The Board finds that the RO 
has satisfied VA's duty to assist the veteran with the development 
of his claim.  38 U.S.C.A. § 5103A.   

Under these circumstances, the Board finds that the veteran is not 
prejudiced by the Board's consideration of the claim at this 
juncture. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) 
pension is a benefit payable by VA to a veteran of a period of war 
who is permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful misconduct.

Basic entitlement exists if, among other things, the veteran's 
income is not in excess of the applicable maximum allowable 
pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed 
periodically and reported in the Federal Register. See 38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.3(a)(3). The MAPR is periodically increased 
from year to year. 38 C.F.R. § 3.23(a). The maximum rates for 
improved pension shall be reduced by the amount of the countable 
annual income of the veteran. 38 C.F.R. § 3.23(b)); 38 U.S.C.A. § 
1521.

In addition, payment of a veteran's pension shall be denied or 
discontinued based upon consideration of the annual income of the 
veteran, the veteran's spouse, and the veteran's children. 38 
U.S.C.A. § 1522(a); 38 C.F.R. § 3.274.

In determining annual income, all payments of any kind or from any 
source (including salary, retirement or annuity payments, or 
similar income, which has been waived) shall be included except 
for listed exclusions. 38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 
3.261, 3.262, 3.271(a). Social Security income is not specifically 
excluded under 38 C.F.R. § 3.272, nor is the income of a spouse. 
Such incomes are therefore included as countable income. Medical 
expenses in excess of five percent of the MAPR, which have been 
paid, may be excluded from an individual's income for the same 12-
month annualization period to the extent they were paid. 38 C.F.R. 
§ 3.272(g)(1)(iii).

It is undisputed that the veteran had more than 90 days of active 
military service. In his August 2001 Income-Net Worth and 
Employment Statement, the veteran noted that he was single and had 
no children in his custody.  He reported that he received 
$1,356.00 monthly income from Supplemental Security Income (SSI).  
Information obtained from the Social Security Administration (SSA) 
shows the veteran was granted disability benefits.

At the time of the RO's decision, the veteran received $1,436.70 
per month from the SSA for disability benefits, including the 
monthly Medicare payment of $58.70.  The annual Medicare payment 
was $704.00, and the amount above $485.00, or $219.00, is used to 
reduce the veteran's income computation.  (computation for the 
amount of $485.00 equaled five percent of the VA income limit for 
a veteran with no dependents, which was set by law as $9,690.00.)  
Accordingly, the veteran's countable annual family income, 
excluding the $219.00 nonservice-connected disability pension, was 
$16,641.00.  

The veteran maintained in his May 2003 notice that he received SSI 
from SSA, as opposed to disability benefits, and that SSI should 
not be counted as income.  According to documentation provided by 
the RO, the SSA granted the veteran disability benefits and not 
SSI.  Of record is a July 1996 decision letter, informing the 
veteran of the grant of disability benefits.  Furthermore, the RO 
called SSA in September 2003 and confirmed that SSA was providing 
the veteran with SSA disability benefits, and had never issued him 
SSI.

The Board notes that the RO granted a total rating for a service-
connected disorder in June 2003, and assigned an effective date of 
March 27, 2003.  Therefore, as of March 27, 2003, the law prevents 
VA from granting pension in this case.  38 C.F.R. § 4.17.  The 
Board must still determine whether the veteran's income was 
excessive prior to March 27, 2003, for pension purposes.

Accordingly, although sympathetic to the veteran's claim, for the 
reasons discussed above, the Board concludes that the veteran's 
countable annualized income was excessive for the receipt of 
improved pension benefits prior to March 27, 2003. 38 U.S.C.A. §§ 
1503, 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23(a)(1), 3.271, 3.272.


ORDER

Eligibility for VA improved pension benefits prior to March 27, 
2003, is denied.


REMAND

The issue of entitlement to service connection for primary lateral 
sclerosis of the lower extremities and degenerative joint disease 
of the knees is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action that 
follows.  VA will notify the veteran if further action is required 
on his part.

1.  The RO must ensure that the notification requirements set 
forth at 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159 
(2003) are fully complied with and satisfied.  This includes 
notifying the appellant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of the 
information and evidence that VA will seek to provide, and (3) of 
the information and evidence that the claimant is expected to 
provide.  The appellant should also be requested to provide any 
evidence in her possession that pertains to the claim.

2.  The RO should then undertake appropriate development to obtain 
any pertinent evidence identified but not provided by the veteran.  
If the RO is unable to obtain any pertinent evidence identified by 
the veteran, it should so inform the veteran and her 
representative and request them to submit the outstanding 
evidence.  

3.  After any additional evidence has been associated with the 
claims file, the RO should schedule the veteran for a VA 
examination by a physician with the appropriate expertise to 
determine the nature and etiology of claimed disabilities 
regarding the lower extremities and/or the left and right knee.  
The examiner must review the entire claims folder, to include 
evidence received in connection with the above requests.  The 
examiner should note the service medical records that document 
treatment for bilateral knee pain, which was described in a May 
1971 record as prominent, tender, and irregular tibial tubercles 
involving the knees.  Such tests as the examining physician deems 
necessary, to include X-rays, should be performed.  

A)  The examiner is requested to confirm or refute whether the 
veteran has primary lateral sclerosis of the lower extremities or 
degenerative joint disease of the knees.

B)  The examiner is further requested to provide an opinion as to 
whether it is "likely", "unlikely", or "at least as likely as not" 
that each currently diagnosed primary lateral sclerosis of the 
lower extremities or degenerative joint disease of the knees is 
causally related to the documented treatment during service.

* The term "at least as likely as not" does not mean within the 
realm of medical possibility, but rather that the weight of 
medical evidence both for and against a conclusion is so evenly 
divided that it is as medically sound to find in favor of that 
conclusion as it is to find against it.

* A report should be prepared and associated with the veteran's VA 
claims folder.  The rationale for all opinions expressed must also 
be provided.

* If the examiner is unable to render any opinion requested, it 
should be so indicated on the record, and the reasons should be 
noted. 



* The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation with 
respect to the proper development of his claim. When a claimant 
fails to report for an examination scheduled in conjunction with a 
claim for service connection, the claim shall be decided based on 
the evidence of record. 38 C.F.R. § 3.655 (2003).

4.  Thereafter, the RO should re-adjudicate this claim.  If the 
benefits sought on appeal remain denied, the veteran and his 
representative should be provided a supplemental statement of the 
case (SSOC). The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered pertinent 
to the issue currently on appeal. An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



